PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
Ry2021
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/780,946
Filing Date: 1 Jun 2018
Appellant(s): KRAJNC et al.



__________________
David Zivan, Esq.
Reg. No. 59,159
Meenaskshy Chakravorty, Esq.
Reg. No. 68,315
For Appellant


EXAMINER’S ANSWER





23 November 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 19 June 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5, 8-9, 11-12, 14-15, 17-20, and 22-23, are rejected under 35 U.S.C. 103 as being unpatentable over Wang. U.S. Patent Application No. 2004/0201448 (hereinafter ‘448) in view of Budde et al. U.S. Patent Application No. 2009/0026966 (hereinafter ‘966).
As per the first limitation of claim 1, “A lighting system comprising a commissioning device and a plurality of lamps, a first lamp of the plurality of lamps comprising a light source for emitting a first optical data signal” is taught in ‘448 Abstract, paragraphs 14-15; 
As per the second limitation, “the first optical data signal comprising a first unique identifier associated with the first lamp, a light sensor for receiving a further optical data signal from at least one further lamp located within an optical range of the first lamp, the further optical data signal comprising a further unique identifier associated with the further lamp” is shown in ‘966 paragraphs 5, 38 and 41, note a joining lighting unit sends code data the ‘code data’ is interpreted equivalent to the unique identifier / since the code data is transmitted from the joining lighting unit to at least one lighting unit already configured the joining light is interpreted equivalent to ‘at least one further lamp’;
As per the third limitation, “a lamp wireless communication unit for communicatively coupling with the commissioning device; the commissioning device comprising a commissioning light sensor for receiving the first optical data signal” is disclosed in ‘966 the Abstract and paragraphs 6-8, note a control unit is coupled to an optical receiver;

As per the fifth limitation, “and a commissioning wireless communication unit being configured to, after receiving the first unique identifier of the first lamp, transmit the stored system credentials to the first lamp, for establishing a first wireless communication link with the first lamp based on the first unique identifier and the transmitted system credentials for commissioning the first lamp into the system” is shown in ‘966 paragraphs 35-38, 40, and claim 3, note the controller forms a communication network with joining lighting unit by exchanging code data to establish secure communications / note since code data is exchanged between a joining lighting unit (first lamp) and a lighting unit already configured (i.e. registrar) this teaches a commissioning wireless communication unit (i.e. registrar) transmits stored credential (i.e. code data) to the first lamp (i.e. joining lighting unit);
As per the sixth limitation, “and wherein the lamp wireless communication unit of the first lamp is configured to, after the first lamp has been commissioned and upon receiving the further unique identifier, send the further unique identifier to the commissioning device via the first wireless communication link for enabling commissioning the further lamp into the system” is disclosed in ‘966 the Abstract, paragraphs 9-15, 38 and 40, note a lighting system that includes a plurality of lighting units which can use multiple units to connect to the lighting system in an automated manner and receives lights from other lighting units (i.e. further lamp into the system).
	Regarding claim 2, “A system according to claim 1, wherein the commissioning light sensor is configured for receiving the further optical data signal from the further lamp when the 
	Regarding claim 3.  A system according to claim 1, wherein the commissioning device comprises a commissioning provisioning unit configured for encrypting the stored system credentials with the received further unique identifier and wherein the commissioning wireless communication unit is configured for transmitting the encrypted credentials to the further lamp for enabling the further lamp to decrypt the encrypted credentials with use of the further unique identifier” is shown in ‘966 Abstract, paragraphs 33, 37, 167, and 188.
	Regarding claim 4.  A system according to claim 1, wherein the commissioning wireless communication unit is configured to transmit the system credentials directly to the further lamp or via the first lamp to the further lamp” is disclosed in ‘966 paragraphs 33, 37, 167, and 188.
	Regarding claim 5.  A system according to claim 1, wherein the commissioning device is configured to be communicatively coupled to the first lamp through the commissioning wireless communication unit via a wireless communication protocol” is taught in ‘966 paragraphs 18 and 51-52.
	Regarding claim 8, “A system according to claim 1, wherein the first lamp is configured to disable the light source from emitting the first optical data signal after the lamp wireless communication unit has been configured to establish the first wireless communication link” is shown in ‘966 paragraphs 11-14, 20-21, 23, and 59, note the lighting system controls the lighting units (i.e. turns them on or off) via the controller.
	Regarding claim 9, “A system according to claim 8, further comprising a controller device arranged to be commissioned into the system for communicatively coupling to the 
	Regarding claim 11, “A system according to claim 3, wherein the further lamp comprises: a key memory for storing the further unique identifier, a further lamp wireless communication unit being configured to receive the encrypted credentials, and to establish a second wireless communication link with the commissioning wireless communication unit, and a provisioning unit configured to decrypt the received encrypted credentials through the stored further unique identifier” is taught in ‘966 paragraph 59.
	Regarding claim 12, “A system according to claim 11, further comprising a controller device, wherein the controller device comprises a light source for emitting an optical data signal comprising a controller unique identifier for commissioning the controller device into the system and a controller wireless unit for enabling communication with the commissioning device for controlling, after commissioning the controller device, the operation of the first lamp and the further lamp” is shown in ‘448 Abstract, paragraphs 14-15.

	As per the first limitation of claim 14, “A method of commissioning new devices in a system, the system comprising a commissioning device and a plurality of lamps, the method comprising emitting an optical data signal from a first lamp, the optical data signal comprising a unique identifier associated with the first lamp, storing system credentials in the commissioning device, receiving the unique identifier by the commissioning device” and  is taught in ‘448 Abstract, paragraphs 14-15;
	As per the second limitation, “transmitting from the commissioning device the stored system credentials to the first lamp for enabling reception of the system credentials by the first 
	“emitting a further optical data signal from a further lamp, the further optical data signal comprising a further unique identifier associated with the further lamp, receiving the further unique identifier by the first lamp, sending the further unique identifier by the first lamp to the commissioning device via the first wireless communication link, enabling commissioning the further lamp into the system” is disclosed in ‘966 the Abstract, paragraphs 9-15, 38 and 40-41, note a lighting system that includes a plurality of lighting units which can use multiple units to connect to the lighting system in an automated manner and receives lights from other lighting units (i.e. further lamp into the system).	Regarding claim 15, “A non-transitory computer-readable medium storing program instructions configured to cause a computer to perform the method of claim 14 when the computer program instructions are run on a computer, the computer comprising a commissioning wireless communication unit for performing one or more steps of the method of claim 14” is taught in ‘966 paragraphs 98 and 156.
As per the first limitation of claim 17.  A first lamp for commissioning a further lamp into a system, the system comprising a plurality of lamps and a commissioning device, the 
	As per the second limitation, “and a commissioning wireless communication unit being configured, after receiving the unique identifier, for transmitting the stored system credentials to the first lamp, for establishing a first wireless communication link with the first lamp based on the unique identifier and the transmitted system credentials for commissioning the first lamp into the system” is shown in ‘966 paragraphs 35-38, 40, and claim 3, note the controller forms a communication network with joining lighting unit by exchanging code data to establish secure communications / note since code data is exchanged between a joining lighting unit (first lamp) and a lighting unit already configured (i.e. registrar) this teaches a commissioning wireless communication unit (i.e. registrar) transmits stored credential (i.e. code data) to the first lamp (i.e. joining lighting unit);
As per the third limitation, “the first lamp comprising a light source for emitting the optical data signal, a light sensor for receiving a further optical data signal from at least a further lamp located within an optical range of the first lamp, the further optical data signal comprising a further unique identifier associated with the further lamp” is disclosed in ‘966 the Abstract and paragraphs 6-8, 33-35, 38, and 41, note a lighting system is described that contains a control unit is coupled to an optical receiver and is configured to receive optical signals, control lighting elements to send information, and to perform secure bootstrapping to sense lights within the same room;
As per the fourth limitation, “a lamp wireless communication unit for communicatively coupling with the commissioning device and configured to, after the first lamp has been 
	Regarding claim 18, “A system according to claim 1, wherein the first lamp is configured to disable the light source from emitting coded light in response to the establishing the first wireless communication link” is shown in ‘966 paragraphs 11-14, 20-21, 23, and 59, note the lighting system controls the lighting units (i.e. turns them on or off) via the controller.
	Regarding claim 20, “A system according to claim 3, wherein a second wireless communication link is established between the commissioning device and the further lamp based on the further unique identifier and the decrypted credentials for commissioning the further lamp into the system” is disclosed in ‘966 Abstract and paragraphs 23-25, note the lights within the system are able to be controlled.
	Regarding claim 22, “The method of claim 14, further comprising: disabling a light source of the first lamp from emitting coded light in response to the establishing the first wireless communication link” is shown in ‘966 paragraphs 11-14, 20-21, 23, and 59, note the lighting system controls the lighting units (i.e. disables) via the controller.
	Regarding claim 23, “The first lamp of claim 17, wherein the first lamp is configured to disable the light source from emitting coded light in response to the establishing the first wireless communication link” is disclosed in ‘966 paragraphs 11-14, 20-21, 23, and 59, note the lighting system controls the lighting units (i.e. disables) via the controller.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang. U.S. Patent Application No. 2004/0201448 (hereinafter ‘448) in view of Budde et al. U.S. Patent Application No. 2009/0026966 (hereinafter ‘966) in further view of Parello et al. U.S. Application Publication No. 2016/0036526 (hereinafter ‘526).
	Regarding claim 21, although ‘966 teaches encryption in paragraphs since ‘966 does not use the term decryption it could be argued the following is not explicitly taught in ‘448 and ‘966: “The method of claim 14, further comprising: encrypting, by the commissioning device, the stored system credentials with the received further unique identifier, transmitting, by the commissioning device, the encrypted credentials to the further lamp, decrypting, by the further lamp, the encrypted credentials with use of the further unique identifier, and forming a second wireless communication link between the commissioning device and the further lamp based on the further unique identifier and the decrypted credentials for commissioning the further lamp into the system” however ‘526 teaches using decryption to obtain a unique identifier (UUID) of light fixtures and manage the devices in the Abstract and paragraphs 17, 25, and 35.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Claims 1-5, 8-9, 11-12, 14-15, and 17-23, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention..

(2) Response to Argument
Regarding appellant’s argument beginning on page 2, “C1 … references do not disclose or render obvious a commissioned first lamp that receives an identifier of a further lamp through an optical signal, and transmits the identifier through a wireless communication link to enable commissioning of the further lamp into the system as claimed”

The Examiner disagrees with argument for multiple reasons.  First, the limitations are clearly taught/suggested by the combination of Wang and Budde.  Note the argument and claims state receiving an identifier of a further lamp through an optical signal, this is taught/suggested in Budde Abstract, as well as paragraphs 3, 5-8, 35-38, 40-41, and claim 3.  In paragraph 38 Budde states “Code data is transmitted from the joining lighting unit to at least one lighting unit already configured in the network, …by encoding the code data “in light””.  This is receiving an identifier (i.e. code data) from a further lamp through an optical signal, because the code data is transmitted in light.  
Second, the Applicant’s also argue “references do not disclose render obvious a commission first lamp that … transmits the identifier through a wireless communication link to enable commissioning of the further lamp into the system”.  The Examiner notes both Wang and Budde clearly indicate that the communication between the lighting units is a wireless connection, see Wang Abstract as well as Budde paragraph 3.  The Examiner also notes optical communications are interpreted as wireless communications.  In addition Budde teaches the use of a communication medium such as RF in the Abstract, paragraphs 18, and 51-52, communication medium such as RF are also wireless.

Fourth, Budde teaches a central unit that controls the lighting system by communicating with individual cluster lighting unit control units in each room, see paragraphs 30, 58, 64-67, 75-78, 85, 92, and 96-99.  If the claims were amended to clearly state: a first lighting unit communicating with a second lighting unit that communicates with a commissioning device that is separate from the first lighting unit and second lighting unit, the central unit in this scenario would be the commissioning device.  Therefore the Applicant’s argument is not persuasive.

Regarding appellant’s argument beginning on page 2, “Dependent claim 3 is patentable over the cited references, as the references do not disclose or render obvious a commissioning device that encrypts credentials…”
The Examiner disagrees with argument.  Budde clearly teaches/suggests sending encrypted credentials.  Note in the Abstract Budde states “According to a second aspect, lighting units (10, 10') form a communications network and communicate with a joining lighting unit (66) by transmitting code data (78a, 78b) by operating the lighting element (12) according to a modulation sequence, and then transmitting configuration data (80) over the communication medium encrypted with the code data (78a, 78b)”.  The configuration data that is encrypted with the code data is encrypted credential.  Also note Budde paragraphs 33 and 37 teaches secure 

Regarding appellant’s argument beginning on page 3, “Dependent claims 18, 22 and 23 are patentable over the cited references, as the references do not disclose or render obvious disabling a light source of the first lamp from emitting coded light in response to the establishing the first wireless communication link for commissioning the first lamp into the system, as claimed”

	The Examiner disagrees with argument.  Claim 18 specifically claims  “ A system according to claim 1, wherein the first lamp is configured to disable the light source from emitting coded light in response to the establishing the first wireless communication link”.  Budde clearly teaches/suggest the ability to control the light source once the light is configured into the system, see Budde paragraphs 11-14, 20-21, 23, and 59.  Note the ability to control the light source includes the ability to turn the light off, which is equivalent to disabling the light source.  Paragraph 59 is copied below:
	
    PNG
    media_image2.png
    183
    440
    media_image2.png
    Greyscale




	The Examiner disagrees with argument.  Claims 21 states “The method of claim 14, further comprising: encrypting, by the commissioning device, the stored system credentials with the received further unique identifier, transmitting, by the commissioning device, the encrypted credentials to the further lamp, decrypting by the further lamp, the encrypted credentials with use of the further unique identifier, and forming a second wireless communication link between the commissioning device and the further lamp based on the further unique identifier and the decrypted credentials for commission the further lamp into the system”.  Parello was combined with Budde and Wang, because Parello clearly teaches decryption to obtain a unique identifier in the Abstract, paragraphs 17, 25, and 35.  Also Budde clearly teaches/suggests encrypting credentials (i.e. configuration data) in paragraphs 33, 37, 167, and 181.  In addition Budde explains how the code data exchanged can be used to establish secret keys in paragraphs 35, 37, and 41.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ELLEN TRAN/Primary Examiner, Art Unit 2433      





/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433                                                                                                                                                                                                        
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.